                               1   SCOTT EDWARD COLE (SBN 160744)               A. MARISA CHUN (SBN 160351)
                                   scole@scalaw.com                             mchun@crowell.com
                               2   LAURA G. VAN NOTE (SBN 310160)               REBECCA M. SUAREZ (SBN 284853)
                                   lvannote@scalaw.com                          rsuarez@crowell.com
                               3   ANDREW D. WEAVER (SBN 318935)                KIMBERLEY JOHNSON (SBN 317757)
                                   aweaver@sclaw.com                            kjohnson@crowell.com
                               4   SCOTT COLE & ASSOCIATES, APC                 CROWELL & MORING LLP
                                   555 12th Street, Suite 1725                  3 Embarcadero Center, 26th Floor
                               5   Oakland, CA 94607                            San Francisco, CA 94111
                                   Telephone: 510.891.9800                      Telephone: 415.986.2800
                               6   Facsimile: 510.891.7030                      Facsimile: 415.986.2827
                               7   Attorneys for Plaintiff                      Attorneys for Defendant
                                   MICHELLE BOGOSIAN CHOSE                      ACCOR HOTELS & RESORTS
                               8                                                (MARYLAND) LLC.
                               9                                   UNITED STATES DISTRICT COURT

                         10                                   NORTHERN DISTRICT OF CALIFORNIA

                         11                                              OAKLAND DIVISION

                         12

                         13        MICHELLE BOGOSIAN CHOSE,                     Case No. 4:19-cv-06174-HSG
                                   individually, and on behalf of all others
                         14        similarly situated,                          JOINT STIPULATION AND ORDER TO
                                                                                CONTINUE SCHEDULING ORDER
                         15                           Plaintiff,                DEADLINES

                         16               v.                                    (Civil L.R. 6-2)

                         17        ACCOR HOTELS & RESORTS                       Judge:    Hon. Haywood S. Gilliam, Jr.
                                   (MARYLAND) LLC,
                         18
                                                      Defendant.
                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
     & 52:(// 
    0 25,1*  //3                                                                        JT STIPULATION TO CONTINUE SCHEDULING
$ 77251 ( <6  $ 7  / $ :                                                                  ORDER DEADLINES; NO. 4:19-CV-06174-HSG
                               1           WHEREAS, on October 1, 2019, U.S. Magistrate Judge Kandis Westmore issued a

                               2   “Scheduling Order for Cases Asserting Denial of Right of Access Under Americans with

                               3   Disabilities Act Title II & III (42 U.S.C. § 1231-89)” (Dkt. No. 7) in the above-captioned matter,

                               4   setting forth, in relevant part, the following case schedule:

                               5
                                            Date                                              Event
                               6   7 days before Joint    Last day for parties to complete initial disclosures, including defendant's
                                   Site Inspection        disclosure re: construction or alteration history of subject premises
                               7
                                   1/13/2020              Last day for parties and counsel to hold joint inspection of premises, with
                               8                          or without meet-and-confer regarding settlement
                                   28 days after Joint    Last day for parties to meet and confer in person to discuss settlement
                               9   Site Inspection
                         10        42 days after Joint    Last day for plaintiff to file "Notice of Need for Mediation"
                                   Site Inspection
                         11

                         12                WHEREAS, since October 1, 2019, this matter has been re-assigned to U.S. District Judge
                         13        Saundra Brown Armstrong and then to U.S. District Judge Haywood S. Gilliam, Jr.;
                         14                WHEREAS, defendant Accor Hotels & Resorts (Maryland) LLC has filed a motion to
                         15        dismiss and to strike the Second Amended Complaint, including to strike the Second Amended
                         16        Complaint’s class allegations, which is set to be heard on January 23, 2020;
                         17                WHEREAS, the parties agree that it would be more efficient for both parties if they are
                         18        able to exchange Rule 26(a) initial disclosures, conduct a joint site inspection, and to meet and
                         19        confer regarding settlement, after the pleadings are settled in this matter;
                         20                WHEREAS, counsel for the parties will be out of their offices due to the upcoming winter
                         21        holidays;
                         22                THEREFORE, pursuant to Civil Local Rule 6-2, the parties jointly stipulate and
                         23        respectfully request the Court enter the following proposed Order, which would continue the
                         24        current deadlines by 60 calendar days to exchange Rule 26(a) initial disclosures, to conduct the
                         25        joint site inspection, to conduct the meet and confer to discuss settlement, and for plaintiff to file
                         26        a “Notice of Need for Mediation,” if necessary, thereby giving the parties the opportunity to
                         27        engage in such activities after the pleadings have been settled.
                         28
     & 52:(// 
    0 25,1*  //3                                                                            JOINT STIPULATION TO CONTINUE SCHEDULING
$ 77251 ( <6  $ 7  / $ : 
                                                                                   -2-         ORDER DEADLINES; CASE NO. 4:19-CV-06174-HSG
                                   SFACTIVE-905488066.1
                               1           IT IS SO STIPULATED.

                               2
                                   DATED: December 23, 2019                   By:           /s./ Scott Edward Cole
                               3
                                                                                     Scott Edward Cole
                               4                                                     Attorneys for Plaintiff
                                                                                     MICHELLE BOGOSIAN CHOSE
                               5
                                   DATED: December 23, 2019                   CROWELL & MORING LLP
                               6

                               7                                              By:           /s./ A. Marisa Chun
                                                                                     A. Marisa Chun
                               8                                                     Attorneys for Defendant
                                                                                     ACCOR HOTELS & RESORTS (MARYLAND)
                               9
                                                                                     LLC.
                         10
                                                                       FILER’S ATTESTATION
                         11
                                           I, A. Marisa Chun, am the ECF user whose identification and password are being used to
                         12
                                   file this JOINT STIPULATION AND [PROPOSED] ORDER TO CONTINUE
                         13
                                   SCHEDULING ORDER DEADLINES. Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest
                         14
                                   that the other above-named signatory concurs in this filing.
                         15
                                                                                                  /s./ A. Marisa Chun
                         16                                                                       A. Marisa Chun
                                                                                     *****
                         17
                                                                                     ORDER
                         18
                                           Having considered the parties’ joint stipulation to continue certain deadlines in the
                         19
                                   October 1, 2019 Scheduling Order (Dkt. No. 7), the Court finds good cause and ORDERS the
                         20
                                   following new deadlines:
                         21
                                              Date                                             Event
                         22
                                   3/13/2020                  Last day for parties to complete initial disclosures, including
                         23        (7 days before Joint       defendant’s disclosure re: construction or alteration history of subject
                                   Site Inspection)           premises
                         24                                   Last day for parties and counsel to hold joint inspection of premises,
                                   3/20/2020                  with or without meet-and-confer regarding settlement
                         25
                                   28 days after Joint Site Last day for parties to meet and confer in person to discuss settlement
                         26        Inspection
                                   42 days after Joint Site Last day for plaintiff to file “Notice of Need for Mediation”
                         27        Inspection
                         28
     & 52:(//                                                                                    JOINT STIPULATION RE CONTINUATION OF
    0 25,1*  //3
$ 77251 ( <6  $ 7  / $ : 
                                                                                    -3-       SCHEDULING ORDER DEADLINES; CASE NO. 4:19-
                                                                                                                           CV-06174-HSG
                                   SFACTIVE-905488066.1
                               1
                                           IT IS SO ORDERED.
                               2

                               3   DATED: 12/26/2019
                               4

                               5
                                                               Honorable Haywood S. Gilliam Jr.
                               6                               United States District Judge

                               7

                               8

                               9

                         10

                         11

                         12

                         13

                         14

                         15

                         16
                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
     & 52:(//                                                                JOINT STIPULATION RE CONTINUATION OF
    0 25,1*  //3
$ 77251 ( <6  $ 7  / $ : 
                                                                -4-       SCHEDULING ORDER DEADLINES; CASE NO. 4:19-
                                                                                                       CV-06174-HSG
                                   SFACTIVE-905488066.1
